NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2007-7205


                                 ALVIN Y. GRAVELY,

                                                            Claimant-Appellant,


                                           v.


                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Virginia A. Girard-Brady, ABS Legal Advocates, P.A., of Lawrence, Kansas, for
claimant-appellant. Of counsel was Heather R. Cessna.

       Phyllis Jo Baunach, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Jeanne E. Davidson, Director, and Deborah A. Bynum, Assistant
Director. Of counsel on the brief were David J. Barrans, Deputy Assistant General
Counsel, and Martin J. Sendek, Attorney, United States Department of Veterans Affairs,
of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                     2007-7205

                                 ALVIN Y. GRAVELY,

                                                    Claimant-Appellant,

                                          v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                    Respondent-Appellee.


Appeal from the United States Court of Appeals for Veterans Claims in 05-1395, Judge
Lawrence B. Hagel.
                          __________________________

                              DECIDED: February 8, 2008
                            __________________________


Before GAJARSA, LINN, and DYK, Circuit Judges.

PER CURIAM.

      Alvin Y. Gravely (“Gravely”) appeals from an March 19, 2007 final judgment of

the United States Court of Appeals for Veterans Claims (“Veterans Court”), affirming a

March 2, 2005 decision by the Board of Veterans’ Appeals (“Board”) that denied

entitlement to service connection for anxiety disorder. Because Gravely’s arguments on

appeal relate to issues over which we do not have jurisdiction, see 38 U.S.C.

§ 7292(d)(2), we dismiss.

      Our jurisdiction to hear appeals from the Veterans Court is strictly limited to

questions of law; we have no jurisdiction to review “(A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as applied to the facts of a

particular case.” 38 U.S.C. § 7292(d)(2). While the refusal to consider lay evidence

may be contrary to law, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.

2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), we do not read either

the decision of the Board or of the Veterans Court as inconsistent with our past

decisions in this area. Rather, we read the Board as merely holding that there is no

probative evidence in this particular case, and the Veterans Court as affirming that

decision. Thus, although Gravely posits that the Veterans Court’s decision rests on an

erroneous interpretation of 38 U.S.C. §§ 1145(a), 5107(b) and 38 C.F.R. §§ 3.102,

3.303(a), Gravely’s arguments on appeal all relate to alleged errors in the Board’s

factual finding that there was no service connnection. Such arguments are directed to

factual determinations and the application of law to facts—issues outside the scope of

our jurisdiction. Accordingly, because Gravely fails to present an issue over which we

have jurisdiction, the appeal is dismissed.

                                         COSTS

       No costs.




2007-7205                                2